Case 4:20-cv-02425 Document 35 Filed on 02/26/21 in TXSD Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION Seu et Seen mae
isp ae

GERICARE MEDICAL SUPPLY, INC.,

United States Courts FEBE 5 Lepr

Southern District of Texas

Plaintiff, FILED Natap Ortoerener ’
FEB 26 2021 aero

_ ‘Nathan Ochsner, Clerk ofCautt 4:20-cv-02425
TERRY WILMOT BARNES, Individually, and
IMITARI CORPORATION,

Defendants,

DEFENDANTS’ ANSWER TO DEFENDANTS AND THIRD PARTY PLAINTIFFS’
THIRD PARTY COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:
| NOW COMES, Defendants/Third Party Defendants, TERRY WILMOT BARNES,
Individually, and IMITARI CORPORATION (collectively the “Defendants”), Pro Se, and
pursuant to Federal Rule of Civil Procedure 14, respectfully answers their Third Party
~ Complaint, (the “Complaint”) of the Third Party Plaintiffs, JL. SADICK, and J.L. SADICK,
P.C., (the “Plaintiffs”), complaining of IMITARI CORPORATION, TERRY WILMOT
BARNES and GREGORY A JONES. In support hereof, Defendants, states the following upon
information and belief and would respectfully show the Court the following:
I.

JURISDICTION AND VENUE

1.1 Defendants deny each and every allegation not specifically admitted to in this Answer

and demand strict proof thereof. Additionally, the allegations contained in Paragraph
1.2

1.3

24

2,2

Case 4:20-cv-02425 Document 35 Filed on 02/26/21 in TXSD Page 2 of 9

ey of the Complaint are conclusions of law, to which no responsive pleading is
required; however, to the extent a response is required, the Defendants deny in its entirety
the allegations contained in Paragraph “1.1.”

The allegations contained in Paragraph “1.2” of the Complaint are conclusions of law, to

which no. responsive pleading is required; however, to the extent a response is required,

_ the Defendants deny in its entirety the allegations contained in Paragraph “1.2”.

The allegations contained in Paragraph “1.3” of the Complaint are conclusions of law, to
which no responsive pleading is required; however, to the extent a response is required,

the Defendants deny in its entirety the allegations contained in Paragraph “1.3”.

UL.
PARTIES

Defendants admits to the allegations contained in Paragraph “2.1” of the Complaint that
Third Party Defendants, IMITARI CORPORATION is a Michigan corporation and may
be served through its sole principal, TERRY WILMOT BARNES, located at 55 E.
Long Lake Rd, Suite 206, Frey. MI 48085. As to the allegation of Third Party
Defendants also admits that IMITARI COPORATION and/or TERRY WILMOT
BARNES, do not possess a registered agent or place of business in the State of Texas,

However, as to the third allegation that Defendants may be served through the Texas

_ Secretary of State, under TEX. CIV. PRAC. & REM. CODE SECTION 17.042(b) are

conclusions of law, to which no responsive pleading is required; however, to the extent
a response is required, the Defendants deny in its entirety the allegations contained in
Paragraph “2.1”. Defendants admits to the allegations contained in Paragraph “2.2” of
the Complaint that Third Party Defendant, TERRY WILMOT BARNES, is a resident of

Troy, Michigan and
2.3

3.1

3.2

3.3

Case 4:20-cv-02425 Document 35 Filed on 02/26/21 in TXSD Page 3 of 9

may be. served at 55 E. Long Lake Rd, Suite 206, Troy. MI 48085. However, as to the
third allegation that Defendants may be served through the Texas Secretary of State,
under TEX. CIV. PRAC. & REM. CODE SECTION 17.042(b) are conclusions of law, to
which no responsive pleading is required; however, to the extent a response is required,
the Defendant denies in its entirety the allegations contained in Paragraph “2.2”.

Defendants admits in part to the allegations contained in Paragraph “2.3” of the
Complaint that Third Party Defendant, GREGORY A. JONES, JR, is a resident of the
State of New York and may be served at 52 W. 111" Street, Apt. 3D, New York, New

York 10026. However, the balance of the allegations contained in Paragraph “2.3” of the

‘Complaint are conclusions of law, to which no responsive pleading is required; however,

to the extent a response is required, the Defendants deny in its entirety the allegations

contained in Paragraph “2.3”.

Il.

PROCEDURAL AND FACTUAL BACKGROUND

‘Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph “3.1” of the Complaint, and on that basis,
the Defendants deny in its entirety the allegations contained in Paragraph in Paragraph
3.1",

Defendants are without knowledge or information sufficient to form a belief as to the
truth of the allegations contained in Paragraph “3.2” of the Complaint, and on that basis,
the Defendants deny in its entirety the allegations contained in Paragraph “3.2”.

The allegations contained in Paragraph “3.3” of the Complaint are conclusions of law, to

which no responsive pleading is required; however, to the extent a response is required,
Case 4:20-cv-02425 Document 35 Filed on 02/26/21 in TXSD Page 4 of 9

the Defendants deny in its entirety the allegations contained in Paragraph “3.3”.

3.4 Defendants admit to the allegation contained in paragraph “3.4” of the Complaint.

3.5 Defendants deny each and every allegation contained in Paragraph “3.5” as Third Party
Plaintiffs, both advised and negotiated with full knowledge of every aspect of the
transaction on behalf of Defendants with Plaintiff to complete the transaction.

3.6 | Defendants deny each and every allegation contained in Paragraph “3.6” as Third Party
Plaintiffs, both advised and negotiated with full knowledge of every aspect of the
transaction on behalf of Defendants with Plaintiff to complete the transaction.

3.7. Defendants deny each and every allegation contained in Paragraph “3.7” as Third Party
Plaintiffs, both advised and negotiated with full knowledge of every aspect of the
transaction on behalf of Defendants with Plaintiff to complete the transaction.

3.8 Defendants deny each and every allegation contained in Paragraph “3.8” as Third Party
Plaintiffs, both advised and negotiated the idea of a full refund with Plaintiffs.
Defendants also deny that co-Third Party Defendant, Gregory A Jones, made any such
representations at any time regarding a full refund to Plaintiff.

3.9 Defendants deny each and every allegation contained in paragraph “3.9” of the
Complaint. Defendant, Gregory A Jones, is not and has never been a principal, member,
‘shareholder, investor, of or in IMITARI CORPORATION, and demand strict proof
thereof.

3.10 . Defendants deny each and every allegation contained in paragraph “3.10” of the
Complaint. Defendant, Gregory A Jones, is not and has never been a principal, member,

shareholder, investor, of or in IMITARI CORPORATION, and demand strict proof

thereof.
3.11

4A

Case 4:20-cv-02425 Document 35 Filed on 02/26/21 in TXSD Page 5of 9

Defendants deny each and every allegation contained in Paragraph “3.11” as Third Party
Plaintiffs, advised, negotiated, and participated on behalf of Defendants with full
knowledge of every aspect of the Defendants attempts to complete a full refund to
Plaintiff. Third Party Plaintiff went as far as to personally initiate several failed

transactions with its series of unqualified and incompetent colleagues both domestic and

‘overseas on behalf of Defendants, only resulting in their abysmal failure to facilitate a

full refund.

IV.

CAUSES OF ACTION

Defendants / Third Party Defendants deny each and every allegation not specifically

admitted to in this Answer and demand strict proof thereof.

Fraudulent Misrepresentation

The allegations contained in Paragraph “4.1.1” of the Complaint are conclusions of law,

to which no responsive pleading is required; however, to the extent a response is

required, the Defendants deny in its entirety the allegations contained in Paragraph

“4.1.1”.
The allegations contained in Paragraph “4.1.2” of the Complaint are conclusions of law,

to which no responsive pleading is required; however, to the extent a response is

required, the Defendants deny in its entirety the allegations contained in Paragraph

“4.1.2”.
4.1.4

4.2.1 - The allegations contained in Paragraph “4.2.1” of the Complaint are conclusions of law,

4.2.2

Cc

4.3.1

Case 4:20-cv-02425 Document 35 Filed on 02/26/21 in TXSD Page 6 of 9

- The allegations contained in Paragraph “4.1.3” of the Complaint are conclusions of law,

to which no responsive pleading is required; however, to the extent a response is
required, the Defendants deny in its entirety the allegations contained in Paragraph

“4.1.3”.

_The allegations contained in Paragraph “4.1.4” of the Complaint are conclusions of law,

to which no responsive pleading is required; however, to the extent a response is

required, the Defendants deny in its entirety the allegations contained in Paragraph

“ALA”.

The allegations contained in Paragraph “4.1.5” of the Complaint are conclusions of law,

to which no responsive pleading is required; however, to the extent a response is

required, the Defendants deny in its entirety the allegations contained in Paragraph

“4.1.5”.

Negligence

to which no responsive pleading is required; however, to the extent a response is

required, the Defendants deny in its entirety the allegations contained in Paragraph

SAQA”.

The allegations contained in Paragraph “4.2.2” of the Complaint are conclusions of law,

to which no responsive pleading is required; however, to the extent a response is

-required, the Defendants deny in its entirety the allegations contained in Paragraph

“4.2.2”.

Gross Negligence

: The allegations contained in Paragraph “4.3.1” of the Complaint are conclusions of law,

to which no responsive pleading is required; however, to the extent a response is
4.3.2

4.4.1

4.4.2

5.1

Case 4:20-cv-02425 Document 35 Filed on 02/26/21 in TXSD Page 7 of 9

required, the Defendants deny in its entirety the allegations contained in Paragraph
“4.3.1”.
The allegations contained in Paragraph “4.3.2” of the Complaint are conclusions of law,

to which no responsive pleading is required; however, to the extent a response is

‘required, the Defendants deny in its entirety the allegations contained in Paragraph

“4.3.2”.

Contribution and Indemnity

‘The allegations contained in Paragraph “4.4.1” of the Complaint are conclusions of law,

to which no responsive pleading is required; however, to the extent a response is

required, the Defendants deny in its entirety the allegations contained in Paragraph

“4.4.1”.

The allegations contained in Paragraph “4.4.2” of the Complaint are conclusions of law,
to which no responsive pleading is required; however, to the extent a response is
required, the Defendants deny in its entirety the allegations contained in Paragraph

“442”.

V.
DAMAGES

Defendants are without knowledge or information sufficient to form a belief as to the

‘truth of the allegations contained in Paragraph “5.1” of the Complaint, and on that basis,

the Defendants deny in its entirety the allegations contained in Paragraph in Paragraph

“ee 17,
Case 4:20-cv-02425 Document 35 Filed on 02/26/21 in TXSD Page 8 of 9

6.1

TA

VI.
ATTORNEYS’ FEES
The Defendants repeats in its entirety that the allegations contained in Paragraph “6.1” of
the Complaint is conclusions of law, to which no responsive pleading is required;
however, to the extent a response is required, the Defendants deny in its entirety the

allegations contained in Paragraph “6.1”.

VIL

PRAYER FOR RELIEF

.The Defendants repeats in its entirety that the allegations contained in Paragraph “7.1” of

the Complaint is conclusions of law, to which no responsive pleading is required;

however, to the extent a response is required, the Defendants deny in its entirety the

allegations contained in Paragraph “7.1”.

WHEREFORE, the Defendants prays to the Court for judgment:

(1) Dismissing the Plaintiffs’ Complaint, in its entirety, with prejudice; and

(2) For such other and further relief as this Court may deem just and proper.

Dated:

Defend

Detroit, Michigan
February 19, 2021

 

 

Jots/Thitd Party Defendants-Pro Se
Case 4:20-cv-02425 Document 35 Filed on 02/26/21 in TXSD Page 9 of 9

DEFENDANT’S VERIFICATION

STATE OF MICHIGAN _ )
) ss.:
COUNTY OF WAYNE )

I, TERRY WILMOT BARNES, a defendant in the above-captioned matter, being duly sworn,
deposes and says the following under the penalties of perjury; I have read the annexed
Defendant’s Answers, and know the contents thereof, and the same is true and correct to the best
of my own knowledge, except as to those matters therein which are stated to be alleged upon
information and belief, and as to the matters I believe them to be true.

Dated:
February 19, 2021

 

cee

- LEA JACOBIE BROCK a;
Notary Public - State of Michigan © |
Courity of Wayne

My Commission Expires Aug 12, 2027
Acting | in the County of _YA/anT I

 

f
¢

hy

hs

yy

ae,
